


Exhibit 10.28

 

FIRST ADDENDUM TO OVERTURE SEARCH SERVICES AGREEMENT

 

This First Addendum (the “First Addendum”) is effective as of October 1, 2002
(the “First Addendum Effective Date”) and entered into by and between Overture
Services, Inc. (“Overture”), a Delaware corporation with offices at 74 North
Pasadena Avenue, 3d Floor, Pasadena, CA 91103, and Yahoo! Inc. (“Yahoo”), a
Delaware corporation with offices at 701 First Avenue, Sunnyvale, CA 94089, in
connection with the Overture Search Services Agreement effective as of May 1,
2002 and entered into by and between Overture and Yahoo (the “Agreement”).

 

RECITALS

 

WHEREAS, the Agreement provides for, among other things, the delivery by
Overture and the display by Yahoo of sponsored search results in response to
search queries conducted through Yahoo’s principal, U.S. targeted directory to
the World Wide Web.

 

WHEREAS, the parties anticipate expanding their strategic relationship, such
that Overture will provide Yahoo with sponsored search results in response to
search queries conducted through other directories implemented by Yahoo across
its domestic or foreign networks, and the parties will share revenue generated
from these sponsored search results, and the parties will administer certain of
these incremental sponsored search result implementations in accordance with
this First Addendum, as further described herein.

 

NOW, THEREFORE, in consideration of the mutual promises and conditions contained
herein, and for good and valuable consideration, the parties agree as follows:

 

AGREEMENT

 

1.               Definitions.  Capitalized terms not defined herein have the
meanings set forth in the Agreement.

 

1.1         Launch Date means the first date on which Overture Results are
publicly displayed within the applicable Yahoo Search Functionality, as reported
by Yahoo.

 

1.2         Minimum Display Requirements means the introductory paragraph to
Section 4.3 of the Agreement (beginning “After receiving Overture Results . . .”
and ending “. . . in the Featured Sections.”) and, except for the first sentence
and the last sentence thereof, Section 4.3(a) of the Agreement.

 

1.3         [*]

 

1.4         U.S. Implementation means the current implementation of the Overture
Results on Yahoo Search, as described in the Agreement.

 

1.5         Yahoo Canada Network means the Yahoo Foreign Property that is
targeted to Canada and currently located at http://www.yahoo.ca, including but
not limited to Yahoo Canada Search, the Yahoo Foreign Verticals that target
Canada and any other Canadian targeted products or services that are developed
and branded in whole or in part by or on behalf of Yahoo or a Canadian based
Yahoo Affiliate; provided that any entity or property acquired, developed,
controlled by or branded in whole or in part by or on behalf of Yahoo or a
Canadian based Yahoo Affiliate after the First Addendum Effective Date with whom
Overture has a then-existing contractual relationship will continue to perform
under the existing contract with Overture (to the extent that such performance
is within the reasonable control of Yahoo) and, upon request by Overture, Yahoo
shall not send any Yahoo Canada Search Queries from any such entity in the event
that no contractual relationship exists between the entity and Overture at the
time of the date of acquisition, development or branding in whole or in party by
or on behalf of Yahoo.

 

1.6         Yahoo Canada Search means the Yahoo Foreign Vertical that is the
search functionality within the Yahoo Canada Network’s principal directory to
the World Wide Web, currently located at http://www.yahoo.ca, which search
functionality currently resolves either to ca.search.yahoo.com or to
ca.google.yahoo.com.

 

EXECUTION

 CONFIDENTIAL

 

 

 

* Certain information on this page has been omitted and filed separately with

  the Commission. Confidential treatment has been requested with respect to the

  omitted portions.

 

1

--------------------------------------------------------------------------------


 

1.7         Yahoo Canada Search Box means a graphical area substantially similar
in form to the example set forth in Exhibit B to the Agreement that appears on
web pages across the Yahoo Canada Network, including but not limited to the
front page of Yahoo Canada Search and all Yahoo Canada Search Results Pages,
through which a user can only submit a search query that is [*] a keyword or
phrase that resolves to Yahoo Canada Search.  Additionally, searches initiated
by a user clicking on the “next” button on a Yahoo Canada Search Results Page
and searches conducted after Yahoo provides the user with the correction to a
misspelled word (in which case the user may click on the corrected spelling to
connect to a Yahoo Canada Search Results Page) and “Related Searches” (or
similar functionality) that appear below the Featured Bottom Section as shown in
Exhibit C to the Agreement will be deemed as submitted through a Yahoo Canada
Search Box.  For clarity, search boxes that resolve to searchable directories
other than [*] or successor directories thereto (e.g., searches submitted
through any Yahoo Foreign Vertical within the Yahoo Canada Network, including
but not limited to the search box that resolves to the specialty directory
within the Yahoo Canada Network’s shopping-related property) are not Yahoo
Canada Search Boxes.

 

1.8         Yahoo Canada Search Query means any search query comprised of a
keyword or phrase and initiated through the Yahoo Canada Search Box by a U.S.
User.  For clarity, search queries initiated through means other than the Yahoo
Canada Search Box (e.g., searches initiated through any Yahoo Foreign Vertical
within the Yahoo Canada Network, including but not limited to the search box
that resolves to the specialty directory within the Yahoo Canada Network’s
shopping-related property) will not be deemed a Yahoo Canada Search Query.

 

1.9         Yahoo Canada Search Results Pages means those web pages within Yahoo
Canada Search, excluding the Jump Page, displayed in response to Yahoo Canada
Search Queries.

 

1.10   [*]

 

1.11   Yahoo Search Functionality means any search functionality within either a
Yahoo Vertical or a Yahoo Foreign Vertical and within which the parties agree in
writing to integrate the Overture Results according to this First Addendum.

 

 

2.               Integration of Overture Results within Yahoo Search
Functionality.  The parties agree to work together and to undertake commercially
reasonable efforts to implement the Overture Results within those Yahoo Search
Functionalities upon which the parties mutually agree in writing (each, an
“Additional Implementation”).  The parties will undertake commercially
reasonable efforts to schedule the Launch Date for an Additional Implementation
to occur [*].  Yahoo also will provide Overture with email notice of the Launch
Date of each Additional Implementation within [*].  With respect to each
Additional Implementation, both parties agree to comply with the Service Level
Agreement.

 

2.1         Mock-Ups; Minimum Search Results Characteristics; Changes.  Before
the parties can agree on the launch of a particular Additional Implementation,
the parties must agree on [*]  For clarity, the parties acknowledge and agree
that email is an appropriate medium through which to agree on an Additional
Implementation, as long as (i) the individuals who agree via email are then
employed as directors or higher by the party on behalf of which the individual
agrees (and, for individuals employed by Overture, the individuals must be part
of Overture’s Business Affairs Group); and (ii) the email specifically states
that it is an Additional Implementation pursuant to this First Addendum and [*]

 

2.2         Suppression and Removal of Overture Results.  The parties
acknowledge and agree that (a) each Additional Implementation might implicate
different regulatory regimes, editorial policies and user considerations than
those implicated by the U.S. Implementation; and (b) the parties will work
together and adjust the circumstances under which Overture Results are
suppressed or removed accordingly.  Overture also will suppress Overture Results
that link directly to a page owned or controlled by [*]

 

2.3         Separate Feed and Reporting of each Additional Implementation. 
Overture will deliver and Yahoo will utilize a separate and distinct feed of
Overture Results for each Additional Implementation, and Overture will account
for each Additional Implementation as a separate line item in any reports
required hereunder

 

EXECUTION

 CONFIDENTIAL

 

 

 

* Certain information on this page has been omitted and filed separately with

  the Commission. Confidential treatment has been requested with respect to the

  omitted portions.

 

2

--------------------------------------------------------------------------------


 

or under the Agreement.  Yahoo will provide Overture with the same information
at the time-of-search for an Additional Implementation as it does for the U.S.
Implementation, and Overture will be entitled to use and disclose that
information subject to the use and disclosure restrictions set forth in the
Agreement.

 

2.4         Wind Down of any Additional Implementation.  Each party will be
entitled to discontinue a particular Additional Implementation upon [*] prior
written notice to the other party, except that (a) Yahoo will be entitled to
discontinue a particular Additional Implementation upon [*] prior written notice
to Overture to the extent that Yahoo elects to [*] and (b) Overture will be
entitled to discontinue a particular Additional Implementation upon [*] prior
written notice to Yahoo to the extent that Yahoo (i) has made a [*] and (ii)
does not reverse that [*] within the [*] notice period.  Yahoo agrees that it
will not present an active Additional Implementation to Overture as part of a
New Domestic Opportunity or an International Opportunity, as applicable, for a
period of no less than [*] after the Launch Date of the active Additional
Implementation.  [*]

 

2.5         Minimum Display Requirements and [*] for Yahoo Canada Search. 
Except as set forth in Section 5.4 of the Agreement, Yahoo will send the English
language Yahoo Canada Search Query to Overture each and every time that a U.S.
User initiates a search through a Yahoo Canada Search Box. The Minimum Display
Requirements will apply to this Additional Implementation.  [*]  The parties
acknowledge and agree that (i) each Yahoo Canada Search Query (which, by
definition, includes queries typed into the Yahoo Canada Search Box and queries
submitted from either the “next” button or the “Related Searches” link on Yahoo
Canada Search Results Pages) will generate a [*] for purposes of subsection (b)
above; and (ii) any other opportunity for a third party to provide Yahoo with
Restricted Search Results for display on pages within Yahoo Canada Search
constitutes an International Opportunity under Section 7.4 of the Agreement. 
[*]

 

 

3.               Payment.  Overture will make payments to Yahoo in accordance
with the following:

 


3.1         REVENUE SHARE PAYMENTS.  WITH RESPECT TO EACH ADDITIONAL
IMPLEMENTATION, OVERTURE WILL MAKE QUARTERLY REVENUE SHARE PAYMENTS (THE
“ADDITIONAL IMPLEMENTATION REVENUE SHARE PAYMENTS”) TO YAHOO BASED ON GROSS
REVENUE EARNED FROM BIDDED CLICKS ON THE PARTICULAR ADDITIONAL IMPLEMENTATION
(THE “ADDITIONAL IMPLEMENTATION GROSS REVENUE”) IN THE APPLICABLE QUARTER
ACCORDING TO THE SCHEDULE SET FORTH BELOW.  [*]  ADDITIONAL IMPLEMENTATION
REVENUE SHARE PAYMENTS ARE DUE AND PAYABLE TO YAHOO WITHIN [*] DAYS AFTER THE
END OF THE APPLICABLE QUARTER. 

[*]

 

Overture will retain all revenue that it derives from the Overture Results
within the Additional Implementations, except as specifically set forth in this
First Addendum.

 


3.2         PAYMENT MECHANICS.  OVERTURE WILL MAKE PAYMENTS TO YAHOO IN U.S.
DOLLARS VIA WIRE TRANSFER INTO YAHOO’S MAIN ACCOUNT ACCORDING TO THE
INSTRUCTIONS SET FORTH BELOW:

[*]

 

3.3         Late Payments; Interim Additional Implementation Payment.  Any
undisputed Additional Implementation Revenue Share Payment that is paid more
than [*] late will bear interest at the rate of [*].  With respect to Additional
Implementations launched between the Effective Date and the First Addendum
Effective Date (the “Interim Additional Implementations”), Overture shall make a
payment to Yahoo in the amount of [*] (which was derived by deducting the [*]
that Overture has already paid to Yahoo for the Interim Additional
Implementations from [*] which is the total amount due to Yahoo for the Interim
Additional Implementations during the period between the Effective Date and the
First Addendum Effective Date) prior to [*] (the “True-Up Payment”), without
applying interest hereunder.  For clarity, provided that Overture makes the
True-Up Payment in the time and in the amount set forth in the prior sentence,
Overture shall not be in breach of this First Addendum for failure to make the
True-Up Payment and no interest shall be applied to the True-Up Payment.

 

EXECUTION

 CONFIDENTIAL

 

 

 

* Certain information on this page has been omitted and filed separately with

  the Commission. Confidential treatment has been requested with respect to the

  omitted portions.

 

3

--------------------------------------------------------------------------------


 

3.4         Audit Rights and Data Rights.  Except as expressly set forth herein
or as otherwise agreed by the parties in writing, the audit rights and data
rights and obligations for the Additional Implementations will mirror the U.S.
Implementation as set forth in Sections 8.4 (including Exhibit F) and 8.5 of the
Agreement.

 

3.5         No Payment Adjustments.  The parties acknowledge and agree that the
performance of each Additional Implementation will be tracked separately from
the U.S. Implementation, and that the Additional Implementations will not be
included in the calculation of Impressions, Coverage, PPC, CTR or of adjustments
to the Estimated Yahoo Payment or the Guaranteed Fixed Payment under the
Agreement.

 


4.               TERM AND TERMINATION.


4.1         TERM.  THIS FIRST ADDENDUM WILL BECOME EFFECTIVE AS OF THE FIRST
ADDENDUM EFFECTIVE DATE AND, UNLESS TERMINATED AS SET FORTH HEREIN, WILL REMAIN
EFFECTIVE FOR THE SAME PERIOD AS THE AGREEMENT REMAINS EFFECTIVE.


4.2         TERMINATION WITH CAUSE.  IF, WITH RESPECT TO ANY OR ALL ADDITIONAL
IMPLEMENTATIONS, EITHER PARTY BREACHES THIS FIRST ADDENDUM IN ANY MATERIAL
RESPECT, AND THAT PARTY DOES NOT CURE ITS BREACH WITHIN [*] AFTER WRITTEN NOTICE
BY THE NON-BREACHING PARTY OF ITS BREACH, THEN THE NON-BREACHING PARTY WILL BE
ENTITLED TO TERMINATE THE AFFECTED ADDITIONAL IMPLEMENTATION(S) IMMEDIATELY UPON
WRITTEN NOTICE TO THE BREACHING PARTY AFTER FAILURE TO CURE WITHIN THOSE [*] 
THE PARTIES ACKNOWLEDGE AND AGREE THAT A BREACH UNDER THIS FIRST ADDENDUM WILL
NOT AFFECT THE AGREEMENT, REGARDLESS OF WHETHER THE BREACH GIVES RISE TO
TERMINATION OF THIS FIRST ADDENDUM.


4.3         TERMINATION IN CONNECTION WITH AGREEMENT.  THIS FIRST ADDENDUM AND
ALL ADDITIONAL IMPLEMENTATIONS COMPRISED HEREUNDER WILL TERMINATE TO THE EXTENT
THAT THE AGREEMENT IS TERMINATED IN ACCORDANCE WITH ITS TERMS, EFFECTIVE AS OF
THE EFFECTIVE DATE OF TERMINATION OF THE AGREEMENT.

4.4         Effect of Termination.  Sections 1, 3 (with respect to payments
accrued during the Term) and 5 above will survive termination or expiration of
this First Addendum.

5.               Incorporation of Certain Provisions of the Agreement by
Reference.   Each party’s performance hereunder will be subject to the
provisions of Sections 12 – 14 and 16 of the Agreement, and those provisions are
incorporated herein by reference.  For clarity, one party’s liability to the
other party under this First Addendum will be subject to the same liability caps
set forth in Section 14 of the Agreement (i.e., this First Addendum does not
give rise to separate and distinct liability caps in the amounts set forth in
Section 14 of the Agreement).

 

[signature page follows]

 

 

EXECUTION

 CONFIDENTIAL

 

 

 

* Certain information on this page has been omitted and filed separately with

  the Commission. Confidential treatment has been requested with respect to the

  omitted portions.

 

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this First Addendum to be executed
by their duly authorized representatives as of the First Addendum Effective
Date.

 

 

YAHOO! INC. 

 

OVERTURE SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Weiner

 

By:

/s/ William Demas

Name:

Jeff Weiner

 

Name:

Bill Demas

Title:

Senior Vice President, Search and Marketplace

 

Title:

Senior Vice President & General Manager, Affiliate Business Group

 

 

 

 

EXECUTION

 CONFIDENTIAL

 

 

 

* Certain information on this page has been omitted and filed separately with

  the Commission. Confidential treatment has been requested with respect to the

  omitted portions.

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Overture Canadian Restricted Companies

 

[*]

 

EXECUTION

 CONFIDENTIAL

 

 

 

* Certain information on this page has been omitted and filed separately with

  the Commission. Confidential treatment has been requested with respect to the

  omitted portions.

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[*]

 

[*]

 

 

EXECUTION

 CONFIDENTIAL

 

 

 

* Certain information on this page has been omitted and filed separately with

  the Commission. Confidential treatment has been requested with respect to the

  omitted portions.

 

 

7

--------------------------------------------------------------------------------

